Citation Nr: 1121678	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the RO in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.

2.  The Veteran does not have loss of use of a lower extremity or of both hands or blindness due to a service-connected disability.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially adapted housing or special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2009.

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran argues that due to the combined effects of his service-connected disabilities, he qualifies for a specially adapted housing allowance or a special home adaptation grant.

The Veteran's established service-connected disabilities are a personality disorder (rated 70 percent disabling), seizure disorder, grand mal (rated 40 percent disabling), and bilateral varicoceles (rated noncompensable).  Since June 1999, the Veteran has been in receipt of a total disability compensation rating based on individual unemployability (TDIU rating), and has been found to have a permanent and total service-connected disability.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

For purposes of 38 C.F.R. § 3.809, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2  in. or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

If entitlement to specially adapted housing is not established, the Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following:  (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809a (c).  Generally, loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  In addition, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 31/2 in. (8.9 cm.) or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63(a).

A certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant may also be awarded for permanent and total service-connected disability due to a severe burn injury.  See 38 U.S.C.A. § 2101(a),(b).  Notably, the Veteran is not service-connected for burn injuries.  As such, these factors have no bearing on the claims.

In his claim, received in November 2009, the Veteran said he was now wheelchair-bound and needed a ramp to access his home, as well as other improvements to make his house more accessible.

The primary focus of both of the issues herein considered relates to the Veteran's immobility due to service-connected disabilities.  

A review of the claims file reflects that the Veteran has significant non-service-connected disabilities, including coronary artery disease, cardiomyopathy, congestive heart failure, renal cell carcinoma, and arthritis.

A May 2009 VA outpatient treatment record shows that the Veteran reported that he had no seizures for 2 or 3 years, since he discontinued bug spray with pyrethrins.  The examiner noted that the Veteran ambulated without aids with a good and normal gait.  In September 2009, the Veteran received a defibrillator pacemaker.

In October 2010, the Veteran stated that his current physical status was such that he needed specially adapted housing or a special home adaptation grant for his daily well-being.  He stated that the actual condition of his "ankolo" [sic] and spondylitis were such that he needed this help from VA.  He said that he had a wheelchair and a scooter.

Entitlement to the claimed benefit is predicated on a finding that the disabilities limiting mobility are service connected.  The evidence does not reflect that the Veteran's mobility issues are due to his service-connected disabilities of a personality disorder, seizure disorder, or bilateral varicoceles.  Rather, it appears that the Veteran's non-service-connected problems are impacting his mobility.  

There is no evidence of loss or permanent loss of use of one or both hands or feet or permanent impairment of vision of both eyes as a result of service-connected disabilities.  Significantly, the Veteran himself has never contended that any mobility limitations or his need for a wheelchair are related to his service-connected disabilities.  Although the Veteran has stated that he is essentially confined to a wheelchair, there is no indication that this is due to service-connected disability.  No medical opinion or other competent evidence to the contrary has been submitted.

The Veteran also does not qualify for a grant for necessary special home adaptations, as he does not have service-connected compensation based on permanent and total service-connected disability which is due to blindness in both eyes with 5/200 visual acuity or less, or includes the anatomical loss or loss of use of both hands.

Accordingly, the Board finds that the Veteran does not meet the criteria for specially adapted housing or a special home adaptation grant, and the claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2010); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to specially adapted housing or a special home adaptation grant is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


